Order unanimously reversed on the law without costs and matter remitted to Oneida County Family Court for further proceedings in accordance with the following Memorandum: In this neglect proceeding, Family Court erred in ordering that an adjournment in contemplation of dismissal be extended for six months over the objection of the Law Guardian. Such an adjournment may not be ordered without the consent of the child’s attorney or Law Guardian (see, Family Ct Act § 1039 [a]; Matter of Gary B., 101 AD2d 1026; Matter of Amlinger v Amlinger, 73 AD2d 1047). (Appeal from Order of Oneida County Family Court, Cook, J. — Neglect.) Present — Denman, P. J., Green, Fallon, Balio and Boehm, JJ.